Per Curiam,
Since the adoption of the present constitution the legislature has sought to bring about uniformity in the administration of the affairs of counties and townships as well as those of cities and boroughs. The constitution requires this, and we have felt constrained to interpret statutes relating to these subjects in the light of the constitutional requirements. This case is fairly ruled by Commonwealth v. Macferron, 152 Pa. 244; and by Quinn v. Cumberland County, 162 Pa. 55. We have no intention to depart from the rule laid down in these cases.
The judgment is affirmed.